Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/15/21 have been fully considered but they are not persuasive. Applicant argues that Dong et al (US20150015729) fails to teach a Hall magnet back gasket because the elements 2113, 2111, 2112, and 210 are a part of the lens holder 21 wherein 2111, 2112 and 210 form a gap 2113 and the gap 2113 is only accommodated into the positioning magnet 25 while the materials of 2111, 2112, and 210 are the same as the lens holder 21, not the stainless steel high magnetism material.  However, the Examiner must respectfully disagree that the Hall magnet back gasket with the elements 2113, 2111, 2112, and 210 form a gap 2113 and the gap 2113 is only accommodated into the positioning magnet 25. Magnet 25 is the Hall magnet and is accommodated in the notch opening created by the elements 2113, 2111, 2112, and 210. Although, applicant’s remarks explain that the back gasket is a sheet of material, the claim fails to include any specific structural design of the back gasket element. Independent claim 1, only provides that the Hall magnet back gasket is made from stainless steel high magnetism material. Thus, the notch area created by the elements 2113, 2111, 2112, and 210 would meet the claimed feature of the Hall magnet back gasket.
 Additionally, the Examiner never stated the Dong taught the Hall magnet back gasket is made from stainless steel high magnetism material. Applicant also argues that a lens supports generally plastic and do not use the stainless steel high magnetism material. However, a camera lens/lens barrel with magnets and other elements (for example covers) that are made from steel materials is known in the art. Thus, the selection of a known material based on its 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Applicant argues that Kasamatsu (US20150015729) fails to teach the coil winded is arranged between the Hall magnet and Hall chip, and the Hall magnet and the driving magnets are arranged on the different edges on the lens support; so the positional relationship of the hall magnet and hall chip and the driving magnets are not disclosed by Kasamatsu. Applicant amended claim 1 to include the driving magnets are positions along two straight edges. The Examiner included Kasamatsu to teach that relation designing the Hall magnet, Hall sensor and other boundaries claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Thus, the rejection of claims 1, 4 and 5 will be substantially repeated. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed 
Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20160109680) in view of Dong et al (US20150160471), further in view of  Kasamatsu (US20150015729).
Regarding claim  1, Park et al teaches a lens drive device, comprising a lens support(110), a coil (120) winded, the coil winded at a periphery of the lens support, an upper cover (300), the upper cover arranged above the lens support, and a lower cover (210), the lower cover arranged below the lens support, a screening can (140), the screening can is covered outside the lens support; wherein driving magnets (130a) are respectively provided on opposite two inner sidewalls of the screening can (140); a Printed Circuit Board (PCB-170) is provided on a sidewall at another side of the screening can (140); a Hall chip (180) is provided on the PCB (paragraph 59); a Hall magnet back gasket and a Hall magnet (190) are provided at corresponding positions of the lens support(110); spatially, the Hall magnet (190) and the Hall chip (180) are spaced to each other and are configured oppositely (see figure 14); and the PCB, the Hail chip on the PCB and the Hall magnet form a lens position detection unit (see paragraphs 58-60 and 64-66), the lens support (110) comprises four straight edges and four corner edges; two elongated driving magnets (130a) are respectively provided on two different inner circumferential sidewalls of the screening can(140) and two straight edges of the four straight edges of the lens support, the two elongated driving magnets(130a) are opposite to each other (see figures 2 and 5), an opened notch portion (holding element #190) is provided at side of another straight edge of the four straight edges (see figure 2) of an outer circumference of the lens support (110); and the opened notch portion is accommodated into the Hall magnet back gasket and the Hall magnet (190) sequentially from inside to outside, the Hall magnet back gasket is made of a stainless steel high magnetism material, so that magnetic flux intensity of the Hall magnet is effectively protected and improved, and the Hall magnet is assembled more flatly. 
 Park et al teaches the Hall magnet is attached to the lens support but fails to specifically disclose a Hall magnet back gasket, a Hall magnet back gasket wherein the open notch portion is accommodated into the Hall magnet back gasket and is made of a stainless steel high magnetism material, so that magnetic flux intensity of the Hall magnet is effectively protected and improved. 
Hall magnets can be attached to the lens support via notched opening as taught by Dong. 
In the same field of endeavor, Dong et al teaches a lens drive device, comprising a lens support(20/21), a coil (22) winded at a periphery of the lens support, an upper cover (23b) arranged above the lens support, and a lower cover (31) arranged below the lens support, a screening can (23a) is covered outside the lens support (21); wherein driving magnets (24) are respectively provided on inner sidewalls of the screening can (23a); a Printed Circuit Board (PCB 32) is provided on a sidewall at another side of the screening can (23a); a Hall chip  (33)) is provided on the PCB (see figures 3 and 5); a Hall magnet back gasket (2113, 2111, 2112, 210) and a Hall magnet (25) are provided at corresponding positions of the lens support(21); spatially, the Hall magnet (25) and the Hall chip (33) are spaced to each other and are configured oppositely (see figures 5-7); and the PCB (32), the Hail chip (33) on the PCB and the Hall magnet (25) form a lens position detection unit (see paragraph 29); the lens support comprises four straight edges and four corner edges and an opened notch portion (2113) is provided at a side of  another straight edge of four straight edges(provide at a corner edge) of an outer circumference of the lens support (21); and the opened notch portion is accommodated into the Hall magnet back gasket (2111, 2112, 210-the elements create an opening and back element for the Hall magnet) and the Hall magnet(25) sequentially from inside to outside, the Hall magnet back gasket is made of a stainless steel high magnetism material, so that magnetic flux intensity of the Hall magnet is effectively protected and improved, and meanwhile, the Hall magnet is assembled more flatly.  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a bask gasket to provide the Hall magnet with sufficiently secured support for the magnet as the lens barrel moves. 
Note: As discussed above, Magnet 25 is the Hall magnet and is accommodated in the notch opening created by the elements 2113, 2111, 2112, and 210. Although, applicant’s remarks explain that the back gasket is a sheet of material, the claim fails to include any specific structural design of the back gasket element. Independent claim 1, only provides that the Hall magnet back gasket is made from stainless steel high magnetism material. Thus, the notch area created by the elements 2113, 2111, 2112, and 210 would meet the claimed feature of the Hall magnet back gasket.
However, Park- Dong combination fails to specifically disclose an embodiment wherein the Hall magnet back gasket is made of a stainless steel high magnetism material, so that magnetic flux intensity of the Hall magnet is effectively protected and improved. 
In the same field of endeavor, Kasamatsu teaches the lens support and a Hall magnet back gasket (7) and a Hall magnet (2) are provided at corresponding positions of the lens support; spatially, the Hall magnet (2) and the Hall chip (4, 6) are spaced to each other and are configured oppositely (see figure 1 and paragraph 58) so that magnetic flux intensity of the Hall magnet is effectively protected and improved (paragraph 58 and 62) and meanwhile, the Hall magnet is assembled more flatly. Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a back gasket to improve the efficiency of the detection system while keeping the lens system compact. . Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
However Park-Dong-Kasamatsu combination fails to specifically disclose the Hall magnet back gasket is made of a stainless steel high-magnetism material. It would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a stainless steel high-magnetism material, since it is known material that can have magnetic properties, non-corrosive, and provide sturdy support. Additionally, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Regarding claim 4, Park et al teaches he lens drive device as claimed in claim 1 wherein an upper gasket is arranged above the upper cover (300); an upper spring (150) is clamped between the upper gasket and the upper cover (300); and a lower spring (160) is provided between the lens support (110) and the lower cover (210), and is configured to support the lens support (110).
Park et al fails to specifically disclose an upper gasket is arranged above the upper cover wherein an upper spring is clamped between the upper gasket and the upper cover.
 	Dong et al teaches (see figure 3) an upper gasket (28) is arranged above the upper cover (23b); an upper spring (27) is clamped between the upper gasket (28) and the upper cover (23b); and a lower spring (26) is provided between the lens support (21) and the lower cover (31), and is configured to support the lens support (21). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature secure the spring with a simple structure and has reliable operation characteristics.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20160109680) in view of Dong et al (US20150160471), further in view of Kasamatsu (US20150015729) in view of HU et al (US20170285363).
Regarding claim 5, Park-Dong combination fails to specifically disclose an embodiment wherein four pole magnetization is adopted by the Hall magnet. Kasamatsu teaches using a four pole magnet (2) - see figure 1. However, Park-Dong-Kasamatsu combination fails to specifically disclose the non-magnetic area of the Hall magnet is not greater than 0.2mm. 
In the same field of endeavor, Hu et al teaches a lens driving device include a four pole magnetization elements (D21, D22) is adopted by the Hall magnet (see paragraphs 51 and 67 and figures 4-5, 9). Hu et al also teaches the four pole configuration can be segmented into two parts with an air space (non-magnetic area) in the middle of the four poles magnetic element (see figure 9b) Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include a four pole magnetization magnet with an air space in a lens position detection circuit, as a compact functionally equivalent structure. 
 The Park-Dong-Kasamatsu-Hu combination fails to specifically disclose the non-magnetic area is not greater than 0.2mm; however, it would have been further obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering an optimum workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al (CN106646810) teaches a lens module with Hall back gasket; Leping et al (CN203973131-IDS ref) teaches a lens drive device with Hall element and steel magnets.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone number is (571)272-2330. The examiner can normally be reached Monday-Friday 9:30 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH